Title: From George Washington to Alexander McDougall, 9 July 1781
From: Washington, George
To: McDougall, Alexander


                  sir
                     
                     Head Quarters near Dobb’s Ferry 9th July 1781.
                  
                  In Consequence of my Orders, some of the Troops from the Northern Frontier will soon arrive at West Point—all that shall arrive at that Post, you will be pleased to retain for its Security untill further Orders.  I am sir Your most Obedient Servt
                  
                     Go: Washington
                  
               